Citation Nr: 0324040	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right shoulder injury.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and unnamed witness




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from February 15 to March 2, 
1976.

The veteran has had right shoulder surgery since his last 
examination for compensation purposes.  It is reasonable that 
he should be reexamined to determine the effect of that 
surgery. 

The veteran seeks TDIU.  In statements of May and December 
1996, he reported VA vocational rehabilitation counseling and 
requested the RO to get the report.  The February 1998 
statement of the case (SOC) includes a VA vocational 
rehabilitation report of August 8, 1996, in the list of 
evidence in this case.  The report is not of record and 
should be.

Regarding the procedural posture of the instant appeal, the 
February 1998 SOC indicates the appeal is from a claim of 
June 1996 that the RO disallowed in August 1997.  The veteran 
had perfected an appeal in July 1994 from disallowance of an 
increased rating of his right shoulder based on an April 1992 
claim.  Nothing of record indicates termination of that 
appeal.  It remains pending.  The February 1998 SOC is, by 
its procedural posture, a supplemental SOC (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA follow-up outpatient 
records from the time of the veteran's 
October 2002 right shoulder surgery to 
the present.

2.  Associate with the claims folder the 
August 8, 1996, VA Vocational 
Rehabilitation report referenced in the 
February 1998 [S]SOC.

3.  Schedule the veteran for orthopedic 
and neurologic examinations to determine 
the current severity of post-operative 
residuals of a right shoulder injury.  
Provide the examiner or examiners the 
claims file

?	The orthopedic examination should 
diagnose the current right shoulder 
condition.  In addition to ranges of 
motion, report whether the veteran 
has muscle atrophy, pain, painful 
motion, excess fatigability with 
use, instability, whether he has 
flare-ups, and if so, which symptoms 
increase during flare-ups and how 
much.  Perform any tests or studies 
indicated.
?	The neurologic examination should 
report all neurologic deficits, 
signs and symptoms related to status 
post-operative right shoulder 
injury.  Perform any tests or 
studies indicated.

4.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).

5.  Readjudicate the claims at issue, 
and determine whether the appellant's 
claim, or any part of it, may now be 
allowed.  If none may, provide the 
appellant and his representative an 
appropriate supplemental statement of 
the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




